Case 17-23382        Doc 29     Filed 04/16/19     Entered 04/16/19 13:36:20          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23382
         Shavon Morton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/04/2017.

         2) The plan was confirmed on 09/28/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23382              Doc 29         Filed 04/16/19    Entered 04/16/19 13:36:20                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $11,417.65
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $11,417.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,016.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $496.24
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,513.00

 Attorney fees paid and disclosed by debtor:                          $350.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACS                                      Unsecured           0.00           NA              NA            0.00        0.00
 AFFILIATED                               Unsecured     12,310.00            NA              NA            0.00        0.00
 American InfoSource LP                   Unsecured         995.00        976.93          976.93           0.00        0.00
 Americredit Financial Ser Inc            Unsecured     11,003.00     11,003.80        11,003.80           0.00        0.00
 Citibank                                 Unsecured           0.00           NA              NA            0.00        0.00
 Dpt Ed/Slm                               Unsecured           0.00           NA              NA            0.00        0.00
 Educational Credit Management Corp       Unsecured      4,838.00       4,858.14        4,858.14           0.00        0.00
 Erc                                      Unsecured      1,048.00            NA              NA            0.00        0.00
 Fair Collections & Out                   Unsecured      1,090.00            NA              NA            0.00        0.00
 Illinois Student Assistance Commission   Unsecured      2,702.00       2,707.44        2,707.44           0.00        0.00
 Internal Revenue Service                 Priority      10,000.00     13,713.85        13,713.85           0.00        0.00
 Internal Revenue Service                 Unsecured           0.00      7,461.14        7,461.14           0.00        0.00
 Jefferson Capital Systems LLC            Unsecured           0.00        319.37          319.37           0.00        0.00
 Jefferson Capital Systems LLC            Secured       15,294.00     15,613.37        15,294.00      5,888.41    1,016.24
 Midstate Collection Solutions            Unsecured         861.00        860.55          860.55           0.00        0.00
 NAVIENT SOLUTIONS INC                    Unsecured           0.00           NA              NA            0.00        0.00
 Ntl Crdt Sys                             Unsecured      7,250.00            NA              NA            0.00        0.00
 Pioneer Credit                           Unsecured     13,000.00            NA              NA            0.00        0.00
 Rue Ed Publishers                        Unsecured      9,481.00       9,481.00        9,481.00           0.00        0.00
 SALLIE MAE                               Unsecured           0.00           NA              NA            0.00        0.00
 Santander Consumer USA                   Unsecured      6,852.00     10,557.22        10,557.22           0.00        0.00
 Speedy Cash                              Unsecured           0.00        987.43          987.43           0.00        0.00
 St James Hospital                        Unsecured         200.00           NA              NA            0.00        0.00
 U S DEPT OF ED/GSL/ATL                   Unsecured      3,469.00            NA              NA            0.00        0.00
 United States Dept Of Education          Unsecured     22,688.00     23,075.56        23,075.56           0.00        0.00
 United Student Aid Funds Inc (USAF)      Unsecured     12,614.00     12,626.37        12,626.37           0.00        0.00
 USA FUNDS                                Unsecured     13,147.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23382        Doc 29      Filed 04/16/19     Entered 04/16/19 13:36:20             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,294.00          $5,888.41           $1,016.24
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $15,294.00          $5,888.41           $1,016.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $13,713.85               $0.00             $0.00
 TOTAL PRIORITY:                                         $13,713.85               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,914.95               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,513.00
         Disbursements to Creditors                             $6,904.65

 TOTAL DISBURSEMENTS :                                                                     $11,417.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
